Citation Nr: 0501800	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1974 and from December 1975 to June 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the VA RO in Los 
Angeles, California that service connection was not warranted 
for a bilateral foot disability and that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  A hearing was held at the RO before the 
undersigned Veterans Law Judge (i.e., a Travel Board hearing) 
in March 2004.  


FINDINGS OF FACT

1.  The veteran is not shown to have a bilateral foot 
disability that was incurred in or aggravated by any event in 
service.  

2.  In an October 1996 decision, the RO denied a claim of 
service connection for a psychiatric disorder.  This was the 
last disallowance of this claim.  

3.  Evidence added to the record since the October 1996 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the claim of service connection for a psychiatric 
disorder.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a bilateral foot 
disability that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).  

2.  The October 1996 RO decision that denied the claim of 
service connection for a psychiatric disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

3.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for a psychiatric 
disorder is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modify VA's duties to notify and 
assist claimants; however, the new law also provides that VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. 
§ 5103(A) and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  

Regarding the "new and material evidence" claim listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the 
application to reopen the above referenced claim of service 
connection for a psychiatric disorder was received in March 
2001, the version of 3.156(a) in effect prior to August 29, 
2001 is for application.  That notwithstanding, the 
regulations implementing the VCAA do not otherwise create an 
exception to the applicability dates with respect to VA 
notification in cases of claims to reopen a finally decided 
claim.  

That said, it is noted that the February 2002 Statement of 
the Case (SOC) and June 2003 Supplemental Statement of the 
Case (SSOC) advised the veteran of the laws and regulations 
pertaining to his claims.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for the denial of his claim of service connection 
for a bilateral foot disability and the denial of his 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  

The RO also sent the veteran letters dated in April and 
November 2001 that collectively informed him about the VCAA 
and told him what evidence the RO would obtain and what he 
could do to help obtain additional evidence.  The veteran was 
informed of the evidence already of record, to include his 
service medical records and private medical records, and 
these letters essentially asked him to provide any evidence 
he had.  These letters informed him of the evidence necessary 
to prevail on both service connection and new and material 
evidence claims.  

The Board finds that the VCAA notice requirements have been 
met and points out that such notice was initially provided 
prior to the June 2001 decision.  In any event, to the extent 
that additional notice was provided thereafter (in the 
November 2001 letter, for example), this additional notice 
was nevertheless provided by the AOJ prior to the most recent 
adjudication of these claims, and the content of the notice - 
combined with the notice previously provided - fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See, SSOC issued to the veteran in June 2003.  
As such, if there was any defect in the timing of the full 
VCAA notice in this case, it was not prejudicial to the 
veteran.  

With regard to the duty to assist, it is noted that the RO 
has assisted in obtaining identified private medical records 
and the veteran presented testimony before the undersigned at 
a March 2004 Travel Board hearing.  The need for any further 
assistance will be addressed at the conclusion of this 
decision.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as psychoses, 
a presumption of service connection arises if such disorders 
are manifested to a degree of 10 percent within one year 
after separation from service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

In an October 1996 decision, the RO denied the veteran's 
original claim of service connection for a psychiatric 
disorder.  Although notified of this RO decision the veteran 
did not appeal these decision.  Hence, it is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In March 2001, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder, and filed a 
claim of service connection for a bilateral foot disability.  
Regarding the application to reopen the claim of service 
connection for the psychiatric disorder, the Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the claim, or October 
1996.  Evans. 


New and Material Evidence to Reopen Psychiatric Disorder 
Claim

In denying the veteran's claim of service connection for a 
psychiatric disorder in October 1996, the RO pointed out that 
the veteran's service medical records were negative for 
treatment of a psychosis and that the evidence did not show 
that he was treated for same within a year of service.  The 
RO noted that various private medical records from Kedren 
Acute Psychiatric Hospital (Kedren) dated in 1995 and 1996 
indicated that the veteran presented with complaints of 
hallucinations, paranoid ideation headaches, and occasional 
anxiety and depression, among other things.  The Board 
independently notes that a review of these records reveals 
that the veteran was diagnosed with schizophrenia, paranoid 
type, in April 1996 and a psychosis not otherwise specified 
in May 1996; and that none of these records relate a 
psychiatric disorder to service.  

Evidence received since the October 1996 RO decision includes 
additional private medical records and the veteran's 
testimony provided during the March 2004 Travel Board 
hearing.  

Records from the Los Angeles County Department of Mental 
Health indicate that the veteran was provisionally diagnosed 
with a depressive disorder not otherwise specified in October 
1998.  At the time, the veteran presented with various 
symptoms, including sadness, social withdrawal, and 
depression.  No mention of the veteran's military service was 
made.  

In a January 2001 letter, a psychiatrist from Kedren 
indicates that the veteran first presented at that facility 
in 1996 complaining of depressed feelings and auditory 
hallucinations, among other things, and that the veteran 
remains depressed and nervous.  Prescriptions issued from 
Kedren in June and July 2001 indicate that the veteran was 
taking medication for his psychiatric symptoms.  Again, no 
mention was made regarding the veteran's military service.  

During the March 2004 Travel Board hearing, the veteran 
testified that he began having nightmares in service but did 
not seek treatment until 1995 at Kedren.  He related that he 
had trouble sleeping during service and after he separated 
from service, and that he currently takes medication for his 
symptoms.  

The additional medical evidence is arguably new in the sense 
that that it previously was not before agency adjudicators.  
The newly submitted evidence, however, does not serve to 
establish that the veteran has a psychiatric disorder that 
was incurred in or is otherwise related to his military 
service.  Indeed, the records from Kedren do not discuss the 
veteran's military service at all and to the extent that the 
veteran testified that he suffers from a psychiatric disorder 
that is related to service, it is pointed out that 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As such, the evidentiary record is not material.  It cannot 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran suffers from a 
psychiatric disorder related to service, and thus is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for a psychiatric disorder.  


Service Connection for a Bilateral Foot Disability

Initially, the Board notes that the veteran's service medical 
records are negative for any diagnoses or treatment for a 
bilateral foot disability.  In fact, reports of examinations 
conducted in April 1974 and May 1976 indicate that the 
veteran's feet were normal.

Of record are reports from various private podiatrists (who 
apparently work for the same practice) dated from 1995 to 
2002.  In April 1995, the veteran was diagnosed by Earl L. 
Cherniak, D.P.M. with intractable plantar keratotic lesions, 
first and fifth MPJ, great toes bilateral, bilateral bunions, 
and inverted onychauxis.  The veteran indicated that he has 
suffered from chronic bilateral plantar calluses for years.  
Similar assessments are noted by Dr. Cherniak in records 
dated in May, June, July, August, and December 1995, as well 
as in various records dated in 1996, 1997, and 1998.  

Records from Richard J. Sarte, D.P.M. reflect that the 
veteran was variously treated for and diagnosed with ingrown 
onychauxis, bilateral bunion and hallux valgus, tyloma, and 
hammertoes, among other things, in 1998, 1999, and 2000.  
David C. Ng, D.P.M. variously treated the veteran in 1999 
through 2002, and assessed him with painful onychocryptosis, 
tylomas, and bilateral bunion and hallux valgus.  

The Board notes that none of the above referenced podiatrists 
indicated that the veteran's foot disabilities were related 
to his service.  During the March 2004 Travel Board hearing, 
the veteran testified that the boots he wore in service 
caused his foot problems and that at the time he sought 
medical treatment on one or two occasions to no avail (the 
doctors never did anything).  He related that at the time, 
for the first time in his life, his feet ached and he started 
developing corns.  The veteran testified that he dealt with 
his foot problems himself after service and first sought 
medical treatment in 1995.  

Taking into account the relevant evidence discussed 
hereinabove, the Board finds that service connection is not 
warranted for a bilateral foot disability.  Specifically, the 
medical evidence simply does not demonstrate or suggest that 
such a disability either had its onset in service or is 
otherwise related to service. 

Again, the service medical records are negative for treatment 
of a bilateral foot disability (or for complaints of foot 
pain), and there is no medical evidence linking a current 
foot disability to the veteran's military service.  While the 
veteran's testimony has been carefully considered, there is 
no indication in the record that he has a medical background 
or training.  Therefore he does not have the expertise to 
provide a medical opinion concerning the etiology of his 
current bilateral foot disability.  His contentions in this 
regard are thus entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Even though the existence of a current bilateral foot 
disability is clear in this case, the Board points that an VA 
examination or opinion for clarification purposes or 
otherwise is not necessary as the evidence of record 
indicating that the veteran does suffer from this disability 
does not indicate or suggest that any such disability may be 
associated with the veteran's service, and as noted 
hereinabove, a bilateral foot disability neither was shown or 
suggested to exist in service or in the years following 
service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); see also 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

Further, as alluded to above, there is otherwise no further 
development required with respect to this claim because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  

In sum, the weight of the evidence does not demonstrate that 
any currently diagnosed bilateral foot disability was 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for a bilateral foot disability, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot disability is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


